DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 8-10, 12, 14-15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarukkai (U.S. 2013/0174045 hereinafter Sarukkai) in view of Wang et al. (U.S. 2015/0120753 hereinafter Wang).
As Claim 1, Sarukkai teaches a method comprising:
14receiving, by the content provider system, user-activity data of a particular user, 15wherein the user-activity data includes one or more user-device actions performed by the 16particular user in response to another interactive content (Sarukkai (¶0027), user’s interaction data is store for each user); 
17applying, by the content provider system, the machine-learning model to the user-18activity data to generate an output including a categorical value that represents a predicted user- 19engagement level of the particular user in response to a presentation of the future interactive 20content (Sarukkai (¶0028 line 11-24, ¶0029, ¶0030 line 1-10), user’s disposition is modeled based on user’s interaction data. Content provider system provided content based on predicted user’s behavior); 
21selecting, by the content provider system, a follow-up interactive content that is 22associated with the categorical value of the output (Sarukkai (¶0030 line 1-10), content is selected based on the likelihood that the user will abandon his/her current video session); and 
23transmitting, by the content provider system, the follow-up interactive content to a 24user device of the particular user, such that the user device displays the follow-up interactive 25content (Sarukkai (¶0030), content is selected based on the likelihood that the user will abandon his/her current video session.)
Sarukkai (¶0052 line 15-18) teaches training model based on historical patterns. Sarukkai may not explicitly disclose while Wang teaches a method comprising: 
2accessing, by a content provider system (Wang (¶0029 line 1-3, fig 3 item 300), content is provided within a search result interface), a machine-learning model configured to 3predict user-engagement levels of users in response to presentation of future interactive content (Wang (¶0030 line 9-14), index feature indicates that a post has a rank above a threshold (the rank indicates high interest to the users)), 4wherein the machine-learning model was trained using a training dataset including previous user- 5device actions performed by a plurality of users in response to previous interactive content (Wang (¶0020 line 1-3, fig. 1 item 103), user engagement feature is used to generate index feature of the content), and 6wherein the machine-learning model was trained at least by: 
7identifying a time period within which the previous user-device actions 8were performed (Wang (¶0020 line 1-3, fig. 1 item 106), time window feature is used for generating index feature for the content); 
9splitting the time period into a set of time windows (Wang (¶0020 line 3-end), time window feature comprises a first 10 minute time window and a last 10 minute time window); and 
10training, for each time window of the set of time windows, the machine- 11learning model using a subset of the training dataset, wherein the subset includes 12previous user-device actions performed by at least one of the plurality of users and 13identified as being performed within the time window (Wang (¶0020 line 3-end, fig. 1 item 106, ¶0021 line 4-26), first time span (e.g. first 10 min) or second time span (e.g. last 10 min) is used to evaluate user’s interest. User’s engagements are shares/comments/replies/views. Wang (¶0025 line 19-26), user interaction data is constraint to a time window);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user’s interaction of Sarukkai instead be a user interaction within a time window taught by Wang, with a reasonable expectation of success. The motivation would be to evaluate data associated content to generate user engagement feature that may be constrained to a time window feature and to propose trending/breaking news content to the users (Wang (abstract)).

	As Claim 4, besides Claim 1, Sarukkai in view of Wang teaches wherein the user-activity data further includes one 2or more actions performed by the content provider system in response to analyzing the one or 3more user-device actions performed by the particular user (Wang (¶0020 line 3-end, fig. 1 item 106, ¶0021 line 4-26), user’s engagements are shares/comments/replies/views). 
 
	As Claim 5, besides Claim 1, Sarukkai in view of Wang teaches wherein training the machine-learning model 2using the subset of the training dataset includes: 
3identifying a first previous user-device action of the subset performed by a 4previous user during a first time point of the time window (Wang (¶0020 line 3-end, fig. 1 item 106, ¶0021 line 4-26), first time span (e.g. first 10 min) or second time span (e.g. last 10 min) is used to evaluate user’s interest. User’s engagements are shares/comments/replies/views. Wang (¶0025 line 19-26), user interaction data is constraint to a time window); 
5identifying a second previous user-device action of the subset performed by the 6previous user during a second time point of the time window, wherein the second time point is at 7a subsequent time relative to the first time point (Wang (¶0020 line 3-end, fig. 1 item 106, ¶0021 line 4-26), first time span (e.g. first 10 min) or second time span (e.g. last 10 min) is used to evaluate user’s interest. User’s engagements (shares/comments/replies/views) are trained in the second time window); 
8applying the machine-learning model to the first and second previous user-device 9actions to generate another output including another categorical value (Wang (¶0020 line 1-3, fig. 1 item 103), user engagement feature is used to generate index feature of the content) that represents another 10predicted user-engagement level of the previous user in response to the presentation of the future 11interactive content (Wang (¶0022 line 5-12), high ranked contents are relatively interesting and useful); 
12comparing the other output with a target label associated with the second previous 13user-device action, wherein the target label includes a target categorical value that identifies a 14known user-engagement level of the previous user (Wang (¶0030 line 9-14), index feature is compared with a threshold in order to select interesting content); and 
15modifying, based on the comparison, one or more hyperparameters associated 16with the machine-learning model (Wang (¶0032 line 7-21, fig. 4), content is selected to present based on the comparison of user interaction in the last 10 minute).  

	As Claim 8, Sarukkai teaches A system comprising one or more processors and a memory having stored thereon instructions that, upon execution by the one or more processors, cause the one or more processors to perform one or more operations, (Sarukkai (¶0070 line 1-3), processor access instructions stored in memory) the system comprising:
16the classifier subsystem configured to: 
17access user-activity data of the user, wherein the user-activity data 18includes a type of the interactive content and one or more user-device actions performed 19in response to the transmission of the interactive content to the user device (Sarukkai (¶0027), user’s interaction data is store for each user); 
20apply a machine-learning model to the user-activity data to generate the 21output that includes the categorical value that represents the predicted user-engagement 22level of the user (Sarukkai (¶0028 line 11-24, ¶0029, ¶0030 line 1-10), user’s disposition is modeled based on user’s interaction data. Content provider system provided content based on predicted user’s behavior); and 
23transmit the output to the content generator module to trigger selection of 24the particular follow-up interactive content (Sarukkai (¶0030), content is selected based on the likelihood that the user will abandon his/her current video session.).
Sarukkai may not explicitly disclose while Wang teaches a system comprising: 
7a content generator (Wang (¶0029 line 1-3, fig 3 item 300), content is provided within a search result interface) configured to: 
8transmit, to a user device, interactive content for a user (Wang (¶0020 line 1-3, fig. 1 item 103), user engagement feature is used to generate index feature of the content); 
9receive, from a classifier subsystem, an output including a categorical 10value that represents a predicted user-engagement level of the user (Wang (¶0022 line 5-12), high ranked contents are relatively interesting and useful) in response to a 11presentation of future interactive content (Wang (¶0032 line 7-21, fig. 4), content is selected to present based on ranking of content index); 
12select a particular follow-up interactive content from a set of follow-up 13interactive content by using the categorical value as input (Wang (¶0032 line 7-21, fig. 4), content is selected to present based on the comparison of user interaction in the first and/or last 10 minute); and 
14transmit the particular follow-up interactive content to the user device, 15such that the user device displays the particular follow-up interactive content (Wang (¶0032 line 7-21, fig. 4), content is selected to present based on the comparison of user interaction in the first and/or last 10 minute); and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user’s interaction of Sarukkai instead be a user interaction within a time window taught by Wang, with a reasonable expectation of success. The motivation would be to evaluate data associated content to generate user engagement feature that may be constrained to a time window feature and to propose trending/breaking news content to the users (Wang (abstract)).

As Claim 9, besides Claim 8, Sarukkai in view of Wang teaches wherein the machine-learning model was trained 2using a training dataset including previous user-device actions performed by a plurality of users 3in response to previous interactive content, and wherein the machine-learning model was trained 4at least by: 
5identifying a time period within which the previous user-device actions 6were performed (Wang (¶0020 line 1-3, fig. 1 item 106), time window feature is used for generating index feature for the content); 
7splitting the time period into a set of time windows (Wang (¶0020 line 3-end), time window feature comprises a first 10 minute time window and a last 10 minute time window); and 
8training, for a time window of the set of time windows, the machine learning model using a subset of the training dataset, wherein the subset includes 34previous user-device actions performed by at least one of the plurality of users and identified as being performed within the time window (Wang (¶0020 line 3-end, fig. 1 item 106, ¶0021 line 4-26), first time span (e.g. first 10 min) or second time span (e.g. last 10 min) is used to evaluate user’s interest. User’s engagements are shares/comments/replies/views).  

As Claim 10, besides Claim 9, Sarukkai in view of Wang teaches wherein the training dataset includes a plurality of 2training data elements, wherein each of the plurality of training data elements identifies: 
(i) 3information associated with a previous user (Sarukkai (¶0027), user’s interaction data is store for each user); 
(ii) a type of previous interactive content (Wang (¶0020 line 1-3, fig. 1 item 103), user engagement feature is used to generate index feature of the content); 
(iii) a 4previous user-device action performed in response to presentation of the previous interactive 5content (Wang (¶0020 line 1-3, fig. 1 item 103), user engagement feature is used to generate index feature of the content); and 
(iv) a time stamp identifying when the previous user-device action was performed (Wang (¶0020 line 3-end, fig. 1 item 106, ¶0021 line 4-26), first time span (e.g. first 10 min) or second time span (e.g. last 10 min) is used to evaluate user’s interest. User’s engagements are shares/comments/replies/views).  

As Claim 12, besides Claim 8, Sarukkai in view of Wang teaches wherein the one or more user-device actions are 2performed by the user, wherein the one or more user-device actions include generating a 3response message in response to the presentation of the interactive content (Wang (¶0033 line 5-10, fig. 5 item 506), content (C) 506 is generated as a response for user query request).  

As Claim 14, besides Claim 8, Sarukkai in view of Wang teaches wherein the content generator module is further 2configured to determine, based on the categorical value, not to present follow-up interactive 3content to be presented at a particular future time point (Wang (¶0033 line 5-10, fig. 5 item 506), content (C) 506 is generated as a response for user query request. Other contents are not selected due to low ranking).  

As Claim 15, Sarukkai teaches a computer program product tangibly embodied in a non-transitory 2machine-readable storage medium including instructions configured to cause one or more data 3processors to perform actions (Sarukkai (¶0070 line 1-3), processor access instructions stored in memory) including: 
The rest of the limitations are rejected for the same reasons as Claim 1.

As Claim 17, besides Claim 15, Sarukkai in view of Wang teaches wherein the training dataset 2includes a plurality of training data elements, wherein each of the plurality of training data 3elements identifies: 
(i) 3information associated with a previous user (Sarukkai (¶0027), user’s interaction data is store for each user); 
(ii) a type of previous interactive content (Wang (¶0020 line 1-3, fig. 1 item 103), user engagement feature is used to generate index feature of the content); 
(iii) a 4previous user-device action performed in response to presentation of the previous interactive 5content (Wang (¶0020 line 1-3, fig. 1 item 103), user engagement feature is used to generate index feature of the content); and 
(iv) a time stamp identifying when the previous user-device action was performed (Wang (¶0020 line 3-end, fig. 1 item 106, ¶0021 line 4-26), first time span (e.g. first 10 min) or second time span (e.g. last 10 min) is used to evaluate user’s interest. User’s engagements are shares/comments/replies/views).

As Claim 20, besides Claim 15, Sarukkai in view of Wang teaches wherein the output further 2includes a quantitative value that estimates a degree of the predicted user-engagement level of 3the user (Wang (¶0022 line 5-12), high ranked contents are relatively interesting and useful.)

Claim 2-3, 6-7, 11, 13 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarukkai in view of Wang in further view of Kent (U.S. 9,665,890 hereinafter Kent).
As Claim 2, besides Claim 1, Sarukkai in view of Wang may not explicitly disclose while Kent teaches wherein the time period includes a first time 2subperiod for training the machine-learning model (Kent (col. 12 line 32-35, fig. 3 item 304), a model is identified during the time of training 304) and a second time subperiod for validating performance of the machine-learning model (Kent (col. 12 line 60-64, fig. 3 item 306), evaluation step is executed after the first time of training 304).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify machine module of Sarukkai in view of Wang instead be a machine model evaluation of Kent, with a reasonable expectation of success. The motivation would be to evaluate data associated content to generate user engagement feature that may be constrained to select a best model based on user need (Kent (col. 14 line 1-8)).

As Claim 3, besides Claim 2, Sarukkai in view of Wang in further view of Kent teaches wherein the first time subperiod includes a first subset of time windows and the second time subperiod includes a second subset of time 3windows (Kent (col. 12 line 60-64, fig. 3 item 306), evaluation step examines interaction in each of a plurality of time periods).

As Claim 6, besides Claim 1, Sarukkai in view of Wang may not explicitly disclose while Kent teaches wherein the machine-learning model is a gradient 2boosting algorithm (Kent (col. 14 line 1-8), model with the slowest, fastest converge time is selected).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify machine module of Sarukkai in view of Wang instead be a machine model evaluation of Kent, with a reasonable expectation of success. The motivation would be to evaluate data associated content to generate user engagement feature that may be constrained to select a best model based on user need (Kent (col. 14 line 1-8)).

As Claim 7, besides Claim 1, Sarukkai in view of Wang may not explicitly disclose while Kent teaches wherein selecting the follow-up interactive content 2includes 
determining, based on the categorical value, whether to present the follow-up interactive content at a particular future time point, wherein the particular future time point is defined by a33 preconfigured duration of time elapsed from a time when a particular user-device action was performed (Kent (col. 13 line 15-22, col. 8 line 60-67), a suggestion includes a suggested time for linking interactions and events. A time period associated with user’s interaction (6-10 days) is determined).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify machine module of Sarukkai in view of Wang instead be a machine model evaluation of Kent, with a reasonable expectation of success. The motivation would be to evaluate data associated content to generate user engagement feature that may be constrained to select a best model based on user need (Kent (col. 14 line 1-8)).

As Claim 11, besides Claim 9, Sarukkai in view of Wang may not explicitly disclose while Kent teaches wherein the machine-learning model was validated 2using a validation data set that includes a subset of previous user-device actions performed 3during a last time window of the set of time windows (Kent (col. 14 line 1-8), model with the slowest, fastest converge time is selected. Each model is built on the user’s dataset. The slowest or fastest converge time is used/validated).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify machine module of Sarukkai in view of Wang instead be a machine model evaluation of Kent, with a reasonable expectation of success. The motivation would be to evaluate data associated content to generate user engagement feature that may be constrained to select a best model based on user need (Kent (col. 14 line 1-8)).

As Claim 13, besides Claim 8, Sarukkai in view of Wang may not explicitly disclose while Kent teaches wherein the machine-learning model is a gradient 2boosting algorithm (Kent (col. 14 line 1-8), model with the slowest, fastest converge time is selected. Each model is built on the user’s dataset. The slowest or fastest converge time is used/validated).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify machine module of Sarukkai in view of Wang instead be a machine model evaluation of Kent, with a reasonable expectation of success. The motivation would be to evaluate data associated content to generate user engagement feature that may be constrained to select a best model based on user need (Kent (col. 14 line 1-8)).

As Claim 18, besides Claim 15, Sarukkai in view of Wang may not explicitly disclose while Kent teaches wherein the machine-learning 2model was validated using a validation data set that includes a subset of previous user-device 3actions performed during a last time window of the set of time windows (Kent (col. 14 line 1-8), model with the slowest, fastest converge time is selected. Each model is built on the user’s dataset. The slowest or fastest converge time is used/validated).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify machine module of Sarukkai in view of Wang instead be a machine model evaluation of Kent, with a reasonable expectation of success. The motivation would be to evaluate data associated content to generate user engagement feature that may be constrained to select a best model based on user need (Kent (col. 14 line 1-8)).

As Claim 19, besides Claim 15, Sarukkai in view of Wang may not explicitly disclose while Kent teaches wherein the machine-learning 2model is a gradient boosting algorithm (Kent (col. 14 line 1-8), model with the slowest, fastest converge time is selected. Each model is built on the user’s dataset. The slowest or fastest converge time is used/validated).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify machine module of Sarukkai in view of Wang instead be a machine model evaluation of Kent, with a reasonable expectation of success. The motivation would be to evaluate data associated content to generate user engagement feature that may be constrained to select a best model based on user need (Kent (col. 14 line 1-8)).
Response to Arguments
35 U.S.C. §101 Rejection:
	Applicants amended Claim 8 to include a processor and a memory; therefore, 35 U.S.C. §101 rejections to the Claims are respectfully withdrawn.
35 U.S.C. §102 Rejection:
	Claim 15 is amended with new limitations; therefore, 35 U.S.C. §102 rejection on the Claim is respectfully withdrawn. However, Claim 15 is currently rejected under 35 U.S.C. §103.
35 U.S.C. §103 Rejection:
	As Claim 1, Applicants argue that Wang does not disclose “identifying a time period within which the previous user-device actions were performed and splitting the time period into a set of time windows” (bullet (a) in page 10 of the remarks).
	
    PNG
    media_image1.png
    63
    625
    media_image1.png
    Greyscale

	Applicants’ arguments are not persuasive because Wang suggest the use of time window feature in paragraph 0020. Further on, Sarukkai teaches to train machine-learning model using user historical data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user’s interaction of Sarukkai instead be a user interaction within a time window taught by Wang, with a reasonable expectation of success. The motivation would be to evaluate data associated content to generate user engagement feature that may be constrained to a time window feature and to propose trending/breaking news content to the users (Wang (abstract)).

	As Claim 1, Applicants argue that Wang does not disclose “training a machine learning model …a set of time window”. 

    PNG
    media_image2.png
    172
    634
    media_image2.png
    Greyscale

	Applicants’ arguments are not persuasive because Wang suggest the use of time window feature in paragraph 0020. Further on, Sarukkai teaches to train machine-learning model using user historical data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user’s interaction of Sarukkai instead be a user interaction within a time window taught by Wang, with a reasonable expectation of success. The motivation would be to evaluate data associated content to generate user engagement feature that may be constrained to a time window feature and to propose trending/breaking news content to the users (Wang (abstract)).
	Other independent/dependent Claims are not allowable for the same reasons as Claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT HUY T NGUYEN/            Primary Examiner, Art Unit 2143